Citation Nr: 0804840	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  07-18 104	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1946.  He died in July 2005.  The appellant is his 
widow.

In February 2008, the Board of Veterans' Appeals (Board) 
granted a motion submitted by the appellant's representative, 
to advance her appeal on the Board's docket.  The appeal has 
received expedited treatment since that time.


FINDINGS OF FACT

1.  The veteran has a long history of skin melanomas caused 
in part by sun exposure during service.

2.  The skin melanoma metastasized to the veteran's brain and 
lymph system, causing his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the melanoma which caused the 
veteran's death was caused, at least in part, by sun exposure 
during his period of active service.  She therefore asserts 
that service connection is warranted for the cause of his 
death.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the claims 
file shows that the appellant was provided with this 
information in an April 2006 letter.

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the particular 
claim.  The notice should include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 
(2007).  This Court precedent was issued after the 
appellant's claim was received and after the April 2006 
notice letter was provided; as such the notice letter fails 
to meet these particular requirements.  However, in light of 
the disposition reached below, the Board finds that no 
prejudice has accrued to the appellant through this omission.

The RO provided the appellant with regulatory provisions 
pertaining to dependency and indemnity compensation and cause 
of death as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in an 
April 2007 Statement of the Case.

The record on appeal contains medical records pertaining to 
the veteran and a medical opinion submitted by one of his 
treating physicians.  The appellant and her representative 
have presented written argument in support of her claim.  No 
outstanding records have been identified.  Thus, the Board 
considers that the VA's duty to assist has been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service was either the principal cause of death 
or a contributory cause of death. 

During his lifetime, service connection was not in effect for 
any disability.  The veteran's death certificate reflects 
that he died of metastatic melanoma in July 2005.  No 
contributing or secondary causes are listed and no primary 
site of the melanoma is identified on the death certificate.  
No autopsy was performed.

In a statement written by the veteran prior to his death, he 
explained that he had spent approximately two years of his 
service time aboard the USS Briareus, which sailed South of 
the Equator.  In the letter, he stated that he spent a 
majority of his free time on deck, where he typically spent 
his days without shirt or hat, and that no sun protection was 
used at that time.  

Medical records show that the veteran was treated for 
multiple malignant skin melanoma lesions from the 1980s 
through 2000.  In 2004, melanoma growths in his brain, lymph 
nodes, and lungs were discovered.  Records show that his 
physicians felt that these melanomas were metastatic from the 
growths removed from his skin earlier.  Treatment was merely 
palliative and it is these melanoma growths which caused his 
death.  

A December 2004 statement submitted by the veteran's treating 
dermatologist reflects that the dermatologist had treated the 
veteran since 1984.  During that time, the veteran had 
thirteen separate skin melanomas.  The dermatologist stated 
he had never encountered any other patient with so many 
melanomas in his 34 years of medical practice.  The physician 
attributed this large number of melanomas to the veteran's 
sun exposure during his period of service.  In support of 
this conclusion, he noted that the veteran did not have any 
inherited predisposition toward skin cancers, and had not had 
any other unusual sun exposure in his youth and young 
adulthood.  He explained that skin cancers are a delayed 
disease, so that many years usually separate the development 
of the cancer and the light exposure which caused it.  

In reviewing this evidence, the Board finds that the 
veteran's statements as to the nature of his service and his 
sun exposure during service are credible and helpful to the 
Board.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  Furthermore, the Board finds that the 
dermatologist's opinion linking the veteran's death to sun 
exposure during service is credible and probative.  There is 
no evidence to the contrary in the record.  Thus that the 
evidence of record supports the appellant's claim that the 
veteran's melanoma which caused his death, had metastasized 
from melanomas which were caused by sun exposure during 
service.  Service connection for the cause of the veteran's 
death is therefore granted and the appeal for dependency and 
indemnity compensation is granted as well.

As dependency and indemnity compensation has been granted 
based upon a grant of service connection for the cause of the 
veteran's death, the alternative claim under Section 1318 is 
rendered moot.  Section 1318 provides an alternate basis for 
an award of dependency and indemnity compensation and does 
not provide any additional benefit for the appellant.  As the 
benefit sought has already been awarded, no further analysis 
of the 1318 claim is required.

Based upon the granting of service connection for the cause 
of the veteran's death, the appellant is rendered eligible 
for dependents' educational assistance under Chapter 35, 
Title 38.  See 38 U.S.C.A. § 3510.  She may pursue this 
benefit, if she wishes, by submitting an application as 
described in 38 U.S.C.A. § 3513 and the implementing 
regulations.



	(CONTINUED ON NEXT PAGE)




ORDER

Dependency and indemnity compensation is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


